Citation Nr: 0015538	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-19 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
patellofemoral syndrome of the right knee.

2.  Entitlement to a compensable disability rating for 
patellofemoral syndrome of the left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service, reportedly from March 1977 to 
March 1997.

This appeal arises from an October 1997 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted entitlement to service 
connection for bilateral patellofemoral syndrome and assigned 
a noncompensable disability rating, effective April 1, 1997.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is not productive of 
instability, limitation of motion, or other objective 
functional impairment.

3.  The veteran's left knee disability is not productive of 
instability, limitation of motion, or other objective 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for patellofemoral 
syndrome of the right knee have not been met.  38 C.F.R. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.40-
4.46, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a compensable rating for patellofemoral 
syndrome of the left knee have not been met.  38 C.F.R. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.40-
4.46, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board of Veterans' Appeals (BVA or Board) 
finds that the veteran's claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded, 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  After examining the record, the Board 
also is satisfied that all relevant facts have been properly 
developed; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Service medical records show treatment for knee complaints 
beginning in June 1994 with bilateral patellofemoral syndrome 
noted on the veteran's January 1997 retirement examination.  
The Board notes no treatment records specifically for the 
knees appear of record from August 1996 to the present.  
Although no post-service treatment records for knee 
complaints are in the claims file, the veteran alleges that 
her knees hurt on a daily basis and frequently swell up, 
especially the right knee.  She claims that she now lives in 
a ranch home instead of a split-level to avoid climbing 
stairs and contends that she cannot hold a job which requires 
periods of standing or walking.  

In connection with this claim the VA afforded the veteran an 
examination.  During the examination, the veteran reported 
that she is unable to stand on her feet because of pain in 
her back, knees and feet and has daily pain associated with 
her bilateral patellofemoral syndrome.  She takes 400-800 mg 
of Motrin as necessary for pain relief.  Range of motion was 
found to be 0 degrees extension and 150 degrees of flexion in 
both knees without swelling and with minimal crepitus.  The 
examiner noted no visible pain or instability on adduction, 
abduction or AP drawer.  The examiner found some bilateral 
patellofemoral grind.  The knee x-rays show very minimal 
degenerative change in the left knee, minimal to moderate 
degenerative change in the right knee, no effusion or acute 
effect, and no compartment narrowing.  The examiner's 
diagnosis was bilateral patellofemoral syndrome with minimal 
or no physical findings.    

Based on service medical records and the findings of the VA 
examination, an October 1997 rating decision granted service 
connection for patellofemoral syndrome of the left knee and 
for patellofemoral syndrome of the right knee.  A 
noncompensable evaluation was assigned for each disability.

Disability evaluations are determined by application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But, as here, 
an appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning 
an initial rating, the rule from Francisco v. Brown that the 
present level of disability is of primary importance, is not 
applicable.  See Fenderson, 12 Vet. App. at 126 (concerning 
the application of "staged" ratings in certain cases in 
which a claim for a higher evaluation stems from an initial 
grant for service connection for the disability at issue).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

The veteran's knee disabilities have been assigned a 
noncompensable evaluation by the RO under the criteria set 
out in 38 C.F.R. § 4.71a, Diagnostic Code 5257.  That 
Diagnostic Code provides that slight knee impairment, 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation.  Moderate or severe knee impairments, 
recurrent subluxation or lateral instability warrant 20 or 30 
percent evaluations, respectively.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).
Less than slight impairment warrants a noncompensable 
evaluation.  See 38 C.F.R. § 4.31.

The Board also considered evaluating the veteran's knee 
disability under those codes involving limitation of motion.  
Normal range of motion of the knee is 0 to 140 degrees.  See 
38 C.F.R. § 4.71. Plate II.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 provides for a noncompensable evaluation 
where flexion is limited to 60 degrees, a 10 percent 
evaluation where flexion is limited to 45 degrees, and a 20 
percent evaluation where flexion is limited to 30 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  Also, 
under Diagnostic Code 5261, a noncompensable evaluation is 
assigned when extension of the knee is limited to 5 degrees, 
a 10 percent evaluation when limited to 10 degrees, a 20 
percent evaluation when limited to 15 degrees, and a 30 
percent evaluation when limited to 20 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).

Based on this evidence and the schedular criteria the Board 
concludes that the veteran's knee disabilities do not warrant 
a compensable evaluation under Diagnostic Code 5257.  The 
medical evidence does not establish any subluxation or 
lateral instability.  Further, there is no medical evidence 
of any limitation of motion so as to warrant an increased 
evaluation under Diagnostic Codes 5260 or 5261.  

The Board notes that since the veteran's disability is rated 
under Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), and the analysis required under DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995), are not applied in 
this case.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1997) 
(Diagnostic Code not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40, 4.45, with respect to pain, do not apply).  
With respect to Diagnostic Code 5257, the Board also notes 
that in a precedent opinion issued in July 1997, the VA 
General Counsel held that an appellant who has both arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  In that decision the General Counsel 
found that for a knee disorder already rated under Diagnostic 
Code 5257, a veteran would have additional disability 
justifying a separate rating if there was limitation of 
motion under Diagnostic Code 5260 or Diagnostic Code 5261.  

While recent x-rays have revealed very minimal degenerative 
joint disease in the left knee and minimal to moderate 
degenerative joint disease in the right knee, which the Board 
will assume for purposes of this discussion is part of the 
veteran's service connected disabilities, there is no medical 
evidence showing any painful motion or limitation of motion 
that approaches a compensable evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  There is also no 
indication that pain, weakness, or any other symptom results 
in additional functional loss to a degree that would support 
a compensable rating.  As such, separate evaluations for 
arthritis and limitation of motion are not shown to be 
warranted by the evidence available for review.  Although the 
veteran alleges that her bilateral patellofemoral syndrome 
limits her employability, there is no indication that it, and 
not her back and foot disabilities, has interfered with her 
employment or resulted in hospitalization.  See 38 C.F.R. 
§§ 4.1, 4.10.  Furthermore, the Board notes that there are no 
service or outpatient treatment records from August 1996 
showing treatment for knee complaints.  

In short, the veteran has not reported manifestations, which 
would warrant assignment of a compensable evaluation under 
Diagnostic Codes 5257, 5260 or 5261.  In this regard, the 
Board finds that the veteran's statements to the VA examiner 
are more reliable as to the nature of her bilateral 
patellofemoral syndrome than later statements.  Those 
statements were made to a physician who needed the 
information to evaluate the veteran's disability and 
generally, of two statements regarding the same matter, the 
earlier of the two statements has greater probative value.  
Further, the Board is unable to identify any clinical 
evidence, which would provide a basis for the assignment of a 
compensable evaluation for bilateral patellofemoral syndrome 
at any time from April 1, 1997 forward.  See Fenderson v. 
West, supra.  Accordingly, the preponderance of the evidence 
is against the veteran's claim and the claim is denied.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that her 
bilateral patellofemoral syndrome has resulted in marked 
interference with her employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for patellofemoral syndrome of the 
right knee is denied.

A compensable evaluation for patellofemoral syndrome of the 
left knee is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

